DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The examiner suggests amending the specification as follows:
  This application is a national stage application (under 35 U.S.C. § 371) of PCT/EP2018/086152, now WO 2019/122101, filed December 20, 2018, which claims benefit of European Application No. 17209710.7, filed December 21, 2017, both of which are incorporated herein by reference in their entirety.
Appropriate correction is required.

Claim Objections
Claims 33-35 are objected to because of the following informalities:  The examiner suggests amending the word “analyzing” (see line 1) to “performing”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 32, it is unclear what is meant by “the reactor system is stored at a temperature in the range of 20-200°C”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 16, 18-23, 28-30 and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kockmann (US 9,302,243 B2).
Claim 16 invokes 112(f) interpretation of a contact pressure device. The specification discloses that a contact pressure device comprises screws arranged laterally in the edge of the blocks (see applicant’s specification page 3, line 39 through page 4, line 7).
Regarding claim 16, Kockmann discloses a reactor system (10) for continuous flow reactions that comprises at least two blocks (frame means (200) with cover-plate (500) and frame means (100)), two interlayers (300, 400) and a contact pressure device (bolts, 206), and at least one inlet and one outlet, wherein the first block (frame means (200) with cover-plate (500)), the interlayers (300, 400) and the second block (frames means, 100) form a stacked arrangement fixed by the contact pressure device (206) and, in the reactor system, at least one interlayer comprises a sealing layer (o-ring) and one interlayer comprises channel structure element comprising a reaction channel (304, 318), wherein the reaction channel of the channel structure element takes a meandering course (see figures 2A-B and 5-17 and claim 16), and wherein the inlet is functionally connected to the inlet side of the reaction channel and the outlet to the outlet side of the reaction channel, and the stacked arrangement is detachable (see Abstract; figures 2A-B and 5-17; column 6, line 56 through column 12, line 27; and claim 16).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the diameter of the reaction channel is in the range of 50-2500 μm and the depth of the reaction channel in the range of 10-1500 μm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges inventions only routine skill in the art.
Regarding claim 18, Kockmann discloses a reactor system wherein one of the blocks, on the contact side with the opposing block, has an elevation or the shape of a die with a flat end face and one of the blocks, on the contact side with the opposing block, has a depression with a flat base and, in the presence of the stacked arrangement, the elevation or die is positioned in the depression and the interlayers are disposed in the region between the end face of the die and the base of the depression (see Abstract; figures 2A-B and 5-17; column 6, line 56 through column 12, line 27; and claim 16).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the interlayers have a diameter in the range of 0.5-200 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges inventions only routine skill in the art.
Regarding claim 20, Kockmann discloses a reactor system wherein at least one interlayer that comprises a channel structure element forms an integral constituent of the contact surface of one of the blocks, or the respective interlayer that takes the form of a channel structure element form integral constituents of the contact sides of the respective blocks (see Abstract; figures 2A-B and 5-17; column 6, line 56 through column 12, line 27; and claim 16).
Regarding claim 21, Kockmann discloses a reactor system wherein each reaction channel of a channel structure element has at least two inlets (312) (see Abstract; figures 2A-B and 5-17; column 6, line 56 through column 12, line 27; and claim 16, specifically figure 11).

Regarding claim 23, Kockmann fails to disclose a reactor system wherein at least one sealing layer has a thickness in the range of 0.1-10 mm; however, Kockmann discloses that since the flow of the feeds, especially through a mixing zone of the process fluid channel system, is chaotic and depends on many parameters like their viscosities which in turn depend on the temperature they are subject to, the flow speed which in turn for a specific geometry (shape, size) of the process fluid channels depends on the inlet pressure, said geometry, the reaction kinetics of the feeds etc., an observation is often preferred to computer simulation, or at least these computer simulations have first of all to be fed by experimental data gained in this way (see column 4, line 38 through column 5, line 7); and it is evident that length, width, course, arrangement etc. of the process fluid channel system (304) may be varied independently, so that the process fluid channel system (304) may be adapted optimally (see column 11, lines 7-10).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have at least one sealing layer has a thickness in the range of 0.1-10 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges inventions only routine skill in the art.
Regarding claim 28, Kockmann discloses a reactor system wherein the reaction channel of the channel structure element has been filled with catalyst or is in coated form (see Abstract; figures 2A-B and 5-17; column 6, line 56 through column 12, line 27; and claim 16, specifically column 5, lines 25-37).
Regarding claim 29, the reactor system of Kockmann is capable of being a reactor system integrated into an apparatus for performance of catalytic test reactions, wherein the apparatus comprises a reactant feed for supply of liquids and/or gases, including carrier fluid in the form of liquids and gases, the reactant feed comprises elements from the group of mass flow controller, high-pressure pump, gas saturator, the apparatus further comprising means of analysis of the product streams, and the apparatus further having been equipped with a control and/or monitoring device (see column 2, line 47 through column 3, line 3) and as such the reactor system meets the limitations of the claim.
Regarding claim 30, Kockmann discloses a method of performing catalytic reactions by means of a reactor system according to claim 16, wherein the method is performed with supply of liquid and/or gaseous reactants in the presence of a solid-state catalyst disposed in channel structure element or the microscale channel structure element; in an alternative execution of the method, the method is performed with supply of liquid reactants and/or carrier fluid comprising a homogeneous catalyst in dissolved form (see Abstract; figures 2A-B and 5-17; column 6, line 56 through column 12, line 27; and claim 16).
Regarding claim 33, Kockmann fails to disclose a method wherein the method is performed at a pressure in the range of 0.05-300 barg; however, Kockmann discloses that since the flow of the feeds, especially through a mixing zone of the process fluid channel system, is chaotic and depends on many parameters like their viscosities which in turn depend on the temperature they are subject to, the flow speed which in turn for a specific geometry (shape, size) of the process fluid channels depends on the inlet pressure, said geometry, the reaction kinetics of the feeds etc., an observation is often preferred to computer simulation, or at least these computer simulations have first of all to be fed by experimental data gained in this way (see column 4, line 38 through column 5, line 7); and it is evident that length, width, course, arrangement etc. of the process fluid channel system (304) may be varied independently, so that the process fluid channel system (304) may be adapted optimally (see column 11, lines 7-10).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the method performed at a pressure in the range of 0.05-300 barg, 
Regarding claim 34, Kockmann fails to disclose a method wherein the method is performed at a pressure in the form of a high-pressure method at a pressure in the range of 10-300 bar; however, Kockmann discloses that since the flow of the feeds, especially through a mixing zone of the process fluid channel system, is chaotic and depends on many parameters like their viscosities which in turn depend on the temperature they are subject to, the flow speed which in turn for a specific geometry (shape, size) of the process fluid channels depends on the inlet pressure, said geometry, the reaction kinetics of the feeds etc., an observation is often preferred to computer simulation, or at least these computer simulations have first of all to be fed by experimental data gained in this way (see column 4, line 38 through column 5, line 7); and it is evident that length, width, course, arrangement etc. of the process fluid channel system (304) may be varied independently, so that the process fluid channel system (304) may be adapted optimally (see column 11, lines 7-10).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the method performed at a pressure in the form of a high-pressure method at a pressure in the range of 10-300 bar, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges inventions only routine skill in the art.
Regarding claim 35, Kockmann fails to disclose a method wherein the method is performed at a flow rate in the range of 0.05-100 mL/min; however, Kockmann discloses that since the flow of the feeds, especially through a mixing zone of the process fluid channel system, is chaotic and depends on many parameters like their viscosities which in turn depend on the temperature they are subject to, the flow speed which in turn for a specific geometry (shape, size) of the process fluid channels depends on the inlet pressure, said geometry, the reaction kinetics of the feeds etc., an observation is often 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the method performed at a flow rate in the range of 0.05-100 mL/min, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges inventions only routine skill in the art.

Allowable Subject Matter
Claims 17 and 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 17 and 24-27, Kockmann fails to disclose or suggest a reactor system wherein a catalyst foil is disposed between the sealing layer and the channel structure element; wherein at least one of the interlayers comprises a compressible, viscoelastic or plastic material, the compressible, viscoelastic or plastic material; wherein at least one of the interlayers comprises a compressible, viscoelastic or plastic material, the compressible, viscoelastic or plastic material selected from the group consisting of Teflon, Polyoxymethylene (POM), and inorganic materials;  wherein at least one of the interlayers comprises a compressible, viscoelastic or plastic material, the compressible, viscoelastic or plastic material selected from the group consisting of Teflon, polyoxymethylene (POM), and inorganic materials selected from the group consisting of a carbonaceous material and a metal-containing material; and wherein the blocks comprise a metallic material selected from the group of copper, brass, 
Claim 31 are allowed.
Regarding claim 31, Kockman fail to disclose or suggest a method wherein the method is performed with supply of liquid and/or gaseous reactants in the presence of a solid-state catalyst disposed in channel structure element or the microscale channel structure element, the solid-state catalyst further being disposed in the form of a film between the sealing element and the channel structure element or the microscale channel structure elements; in an alternative execution of the method, the method is performed with supply of liquid reactants and/or carrier fluid comprising a homogeneous catalyst in dissolved form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774